CaSe: 1218-CV-02353-DAP DOC #Z 14-1 Filed: 10/24/18 l Of 1. Page|D #Z 96

ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
of the
SUPREME COURT OF ILLINOIS

ww\v.iardc.org

 

Orlc |’rudemial Plaza

130 Eust Randolph l)rive, Suile 1500 3161 \\"est \Vhile Oaks Dri\'e. Suite 301
Chicago, 11,60601-6219 Springl`leld, lL 62704
(312) 565-2600 (800) 826-3625 (217) 546-5523 (300) 252-8048
Fax (312) 565.2320 Fax (217) 546-378$
Tierra Jackson
Loevy & Loevy

311 N. Aberdeen Street, 3rd Floor
Chicago, IL 6060'/1 '

Via Electronic Mail and United States Postal Service
Chicago
Thursday, October 18, 2018
In re: Danielle Ophelia Hamilton

Admitted: 11/1/2012
Attorney No. 6309176

To Whom` lt May Concern:

The records of the Clerk of the Supreme Court of Illinois and of this office
indicate that the attorney named above was admitted to the practice of law in Illinois; is
currently registered on the master roll of attorneys entitled to practice law in this state;
and has never been disciplined; and is in good standing.

V_ery truly yours,
Jerome Larkin
Administrator

Dalf R. Evans `
Se or Deputy Registrar

DRE

